     Case 3:20-cv-00324-WQH-AHG Document 18 Filed 08/19/20 PageID.122 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11    JUAN LAYA SALAS,                                      Case No.: 3:20-cv-00324-WQH-AHG
12                                         Plaintiff,       ORDER GRANTING PLAINTIFF’S
      v.                                                    REQUEST FOR A COPY OF THE
13
                                                            LOCAL RULES
14    C/O CANDELARIO,
                                         Defendant.         [ECF No. 17]
15
16
17              Before the Court is Plaintiff’s Request for the Local Rules. ECF No. 17. For the
18    reasons set forth below, the Court GRANTS Plaintiff’s request.
19         I.      BACKGROUND
20              Plaintiff, proceeding pro se and in forma pauperis, filed a civil rights complaint
21    pursuant to 42 U.S.C. § 1983 relating to an incident that occurred while Plaintiff was
22    incarcerated at Richard J. Donovan Correctional Facility in San Diego, California. ECF
23    Nos. 1, 7. Plaintiff contends Defendant Candelario left Plaintiff’s cell door slightly open
24    for 30-40 minutes, before suddenly slamming the door on Plaintiff’s hand, causing severe
25    injury to his finger. See ECF No. 1 at 3. Plaintiff initially named three other defendants,
26    but the Court dismissed all claims against them for failure to state a claim on April 7, 2020.
27    ECF No. 8. The Court granted Plaintiff leave to amend his complaint to cure the defects
28    identified in his claims against the other three defendants, or, alternatively, to proceed with

                                                        1
                                                                                3:20-cv-00324-WQH-AHG
     Case 3:20-cv-00324-WQH-AHG Document 18 Filed 08/19/20 PageID.123 Page 2 of 3



 1    his Complaint and Supplemental Complaint (ECF Nos. 1, 7) as to his Eighth Amendment
 2    claims against Defendant Candelario only. ECF No. 8. On May 18, 2020, Plaintiff notified
 3    the Court of his intent to proceed with the Eighth Amendments claims against Defendant
 4    Candelario only. ECF No. 11. Accordingly, the Court dismissed all claims against the other
 5    named defendants on May 27, 2020, and ordered the USMS to effect service on Defendant
 6    Candelario. ECF No. 12. Plaintiff now requests a copy of the district’s Civil Local Rules
 7    to assist him in understanding the Court’s requirements. ECF No. 17.
 8        II.      DISCUSSION
 9              Generally, the Court does not provide parties with copies of the local rules, as copies
10    are available free of charge on its website (www.casd.uscourts.gov) or by paying the $3.00
11    fee, plus $2.00 for postage.1 However, courts in this district have granted incarcerated
12    plaintiffs’ requests for copies of the local rules when plaintiffs sought to comply with the
13    district’s procedures. See, e.g., Reyes v. Brown, No. 16cv84-JLS-BLM, 2012 WL 6371771,
14    at *7 (S.D. Cal. Dec. 13, 2017) (granting incarcerated plaintiff’s request for a copy of local
15    rules when plaintiff represented he needed them to understand what procedures to follow);
16    Finley v. De La Trinidad, No. 11cv2318-JLS-PCL, 2012 U.S. Dist. LEXIS 47897, at *2–
17    *3 (S.D. Cal. Apr. 3, 2012) (granting incarcerated plaintiff’s request for a copy of local
18    rules so that he could comply with said procedural rules in his filings). Here, Plaintiff
19    represents that he may need the district’s Local Rules because “different courts have
20    different rules about filing and serving documents” and also require “different number[s]
21    of copies.” ECF No. 17 at 1. Given Plaintiff’s in forma pauperis status (ECF No. 8) and
22    that Plaintiff has repeatedly received Notices of Document Discrepancies for non-
23    compliance with local rules (ECF Nos. 4, 6, 9, 14, 15, 16), the Court finds it appropriate,
24    on this one occasion, to provide Plaintiff with a copy of the local rules as requested. In
25
26
      1
27      See Attorney FAQs: General Procedures, UNITED STATES DISTRICT COURT, SOUTHERN
      DISTRICT OF CALIFORNIA, https://www.casd.uscourts.gov/attorney/attorney-faq.aspx#faq4
28    (last visited Aug. 19, 2020).

                                                       2
                                                                                  3:20-cv-00324-WQH-AHG
     Case 3:20-cv-00324-WQH-AHG Document 18 Filed 08/19/20 PageID.124 Page 3 of 3



 1    particular, the Court finds that the court resources expended in repeatedly processing
 2    Plaintiff’s submissions on discrepancy are likely to outweigh the minimal resources
 3    expended by providing Plaintiff a copy of the Local Rules to assist him in understanding
 4    the Court’s filing requirements.
 5       III.   CONCLUSION
 6          Good cause appearing, the Court GRANTS Plaintiff’s request for a copy of the local
 7    rules (ECF No. 17). The Clerk’s Office is ORDERED to mail a copy of the Civil Local
 8    Rules for the United States District Court Southern District of California to Plaintiff along
 9    with a copy of this Order.
10          IT IS SO ORDERED.
11
12    Dated: August 19, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                              3:20-cv-00324-WQH-AHG
